The following is the opinion of
Moses, C. J.
Assuming that the mortgage was recorded in conformity with the Act of 1843, the points involved in the grounds of appeal draw in question the validity of the Acts of 1866, (13 Stat. 384, 411,) so far as they are held by the Circuit decree to affect it.
Sauls presents himself in the position of a subsequent purchaser for valuable consideration without, notice, and it is an error on the part of the appellants to contend that the mortgage having been on record when Hull, in 1861, became the creditor of the mortgagor, S. J. King, the notice thus binding him must be held to extend to *149the respondent, the purchaser. There is no connection between them. The equities existing between Hull, the creditor, and King, the debtor, in no way, either in an actual shape, or by implication, attach to the purchaser at Sheriff’s sale, who takes his title, not mediately, but immediately, as is said in McKnight vs. Gordon, 9 Rich. Eq., 233. That case disposes of the argument that the purchaser at a Sheriff’s sale was bound by the notice, which the creditor, under whose judgment the land was sold, had of the pre-existingmortgage, when the debt due him was contracted.
The main ground on which a reversal of the Circuit decree is claimed by the appellants is, that their mortgage having been recorded in conformity to the requirements of the Acts in force at the time of its execution, they acquired certain vested rights in the mortgaged premises, which could not be divested by any subsequent exercise of mere legislative will; and if the operation of the Acts of 1866 is to defeat, destroy or postpone rights so vested, then they amount to a denial of right, impair the' obligation of a contract, and are unconstitutional, null and void.
The lien of a mortgage becomes operative through its own force. It is perfect and complete without the aid of confirmation by legislative authority. In McKnight vs. Gordon, (already referred to,) p. 231, it is said: “ Recording is not an element in the due execution of a mortgage, and, therefore, is not essential to its validity.” To prevent the mischief that would result to the public, if instruments, by the force of which property is transferred, particularly where no change of possession is required, the Legislature declared that although their effect may remain unchanged as to the parties, they should not prevail against subsequent creditors or purchasers for valuable consideration without notice, unless recorded in certain offices within a limited period. The mortgage acted by its own power from its execution, and we fail to see how the fact of recording it, in compliance with the provision then required by law, was so incorporated with it as to constitute a part of the contract, which the respective parties, as shown by the instrument, had entered into. The Legislature did not declare in the Act of 1843 that the notice which it therein fixed should forever remain unchanged, or by any implication bind itself, no matter what might be the necessity that intervened, not to provide by further interposition, for the prevention of the mischief which the Act of 1843 was designed to frustrate, should it prove ineffectual for the end in view.
*150But the General Assembly has power to divest vested rights, and to enact statutes retrospective in their action, provided they do not impair the obligation of a contract.—Satterlie vs. Matthewson, 2 Pet., 380; Watson vs. Mercer, 8 Pet., 110; Charles River Bridge vs. Warren Bridge, 11 Pet., 420; Florentine vs. Bartow, 2 Wal., 410.
In what respect, however, are the statutes of 1866 retrospective? While that of 1843 was effectual for the intended purpose, the conditions on which it should operate as notice remain unchanged. When it failed to meet the exigency for which it was adopted, all that the Legislature proposed by the Act of 1866 was to establish a mode by which, for the future, constructive notice of mortgages and other instruments, of which a registry had before been required, should bq provided. This it did by directing that they should be re-recorded. It did not affect the past. When the Act of 1843 failed to accomplish its intended purpose through the destruction of the record books which contained the evidence of the notice, all that the Legislature proposed was to carry out the purpose of its enactment.
The notice which it required was to protect the public. Where would have been the protection, after the destruction of the registry books, to a proposed purchaser from the mortgagor ? The original, if preserved, would remain in the hands of the mortgagee, without anything to put such purchaser to enquiry, and the whole community in the Counties where the books of the Register of Mesne Conveyance had been destroyed would have been in a state of inextricable confusion as to the title to their lands, without some legislation of the character of that of 1866.
What vested rights did the appellants acquire by recording their mortgage, according to the direction of the Act of 1843 ? It contained no stipulation that involved any prohibition against the State to require a compliance with any new regulations which it might impose to make the registration law more perfect, and certainly none which prevented it, when, by causes beyond its control, the provisions of the Act of 1843 ceased to effect the purpose contemplated by it, in the way of notice, from supplying the means by which notice of the mortgage of appellants should be given to the public.
But, as the authorities show, a vested right may be divested by the Legislature, unless it exists by virtue of, or in the nature of a contract. What elements of a contract enter into the registration *151laws of a State? Surely, between the parties to a deed, there is no obligation that the grantee shall record it, for his omission to do so in no way impairs its validity against the grantor. The State is no party to it, and while it forbears to do anything which may infringe upon the obligation between the grantor and grantee imposed by the instrument on its execution, it remains without inhibition as to the change or modification of its registry regulations. A contract is an agreement or compact between two or more, expressed or implied, and for its support must rest on some consideration. Unless, therefore, the Acts of 1866 can be shown to impair some vested right, arising or growing out of a contract under the Act of 1843, their validity cannot be successfully assailed.
Mr. Cooley, in his treatise on Constitutional Limitations, referring to the power of legislation in regard to vested rights conferred by virtue of a contract, says at page 286 : “Such being the obligation of a contract, it is obvious that the rights of the parties in respect to it are liable to be affected in many ways by changes in the laws, which it could not have been the intention of the constitutional provision to preclude;” and quotes, as follows, the language of Mr. Justice Washington, in Ogden vs. Saunders, 12 Wheat, 259: “There are few laws which concern the general police of a State, or the government of its citizens in their intercouse with each other, or with strangers, which may not in some way or other affect the contracts which they have entered into or may thereafter form. For what are laws of evidence, or which concern remedies, frauds and perjuries, laws of registration, and those which affect landlord and tenant, sales at auction, acts of limitation, and those which limit the fees of professional men and the charges of tavern keepers, and a multitude of others which crowd the Codes of every State, but laws which affect the validity, construction, or duration, or discharge of contracts.” “But,” proceeds Mr. Cooley, “the changes in these laws are not regarded as necessarily affecting the obligation of contracts.”
Mr. Sedgwick, in his work on Statutory and Constitutional Law, p. 660, has not failed, in treating of the constitutional prohibition against interference with the obligation of a contract, to refer to its bearing on the recording laws of a State, and regards the question settled by the decision of the Supreme Court of the United States, in Jackson, ex dem. Hart vs. Lamphire, 3 Pet., 289. The point there made involved the effect of subsequent legislation in regard *152to a land patent, granted to one Cornelius, who had conveyed title under it. In the course of the opinion of the Court, Mr. Justice Baldwin, at p. 90, says : “ It is within the undoubted power of State Legislatures to pass recording Acts, by which the elder grantee shall be postponed to a younger, if the prior deed is not re'corded within the limited time; and the power is the same, whether the deed is dated before or after the passage of the recording Act. Though the effect of such a law is to render the prior deed fraudulent and void against a subsequent purchaser, it is not a law impairing the obligation of contracts. Such, too, is the power to pass Acts of limitation and their effect. Reasons of sound policy have led to the general adoption of laws of both descriptions, and their validity cannot be questioned. The time and manner of their operation, the exceptions to them, and the acts from which the time limited shall begin to run, will generally depend on the sound discretion of the Legislature, according to the nature of the title, the situation of the country, and the emergency which leads to'their enactment. Cases may occur where the provisions of a law on those subjects may be so unreasonable as to amount to a denial of a right and call for the interposition of the Court, but the present is not one.”
The doctrine of Jackson vs. Lamphire was referred to and applied in Curtis vs. Whitney, 13 Wal., 71. Under its authority it was there held, “ that a statute which requires the holder of a tax certificate, made before its passage, to give notice to an occupant of the land, if there be one, before he takes his tax deed, does not impair the obligation of the contract evidenced by the certificate.” A review of the legislation of South Carolina, beginning long before the ratification of the Constitution of the United States, will show a succession of Acts in regard to the recording of conveyances, both of personal and real estate, enforcing changes and conditions, operating on those executed prior to the requirement of the new' provisions. We will, however, confine ourselves to those enacted since the adoption of that instrument. On 13th March, 1789, 5 Stat., 127, the Legislature passed an Act whereby, after reciting a previous Act, which required the recording of conveyances of land in a prescribed time, and that, if not so recorded, should be void against creditors or subsequent purchasers, who had recorded their title according to its provision, that few or no mortgagees or purchasers had discovered the Act — and had failed to record according *153to its requirements — it enacted that the instrument, though not so recorded, “ shall be valid and sufficient in law,” if recorded within twelve months from the date of its passage. ,
On the 5th of September 1792, 5 Stat., 203, an Act was passed, reciting the Act of 1785, which required marriage deeds and contracts to be recorded, and that it had been judicially held not to extend to those actually existing at its passage. Therefore, it enacted that those so existing and not recorded within eighteen months of the passage of the Act should be null and void as against creditors and bona fide purchasers and mortgagees.
On 20th of December, 1823, 6 Stat., 42, the Legislature declared by Act that no marriage settlement “ shall be valid until recorded in the office of Secretary of State and Register of Mesne Conveyance of the District wherein the-parties reside: Provided, The parties shall have three months to record the same, and if not recorded in three months, the same shall be null and void.”
In December, 1832, 6 Stat., 482, the Legislature declared “ that marriage settlements of the wife’s property, executed since said 20th of December, 1823, and not recorded, shall be regarded as valid between the parties.” This very Act of 1843, which makes mortgages void as to subsequent creditors or purchasers for valuable consideration, if not recorded within sixty days after 1st of May, 1844, declares those void which shall not be recorded within sixty days of the 1st day of May, 1844, if executed previous to that day.
If these various Acts, which, in view of the argument for the appellant, affected vested rights supposed to be protected by the prohibition of the Constitution of the United States, it is strange that in the extended period of their existence no question has been ever made, in their practical operation, by or on behalf of creditors, purchasers, or even debtors, of the right of the Court to enforce them.
In the construction of the Act of 1843, and of all registration statutes, being remedial in their character, we must look to the mischief of the existing law, and the means which were supplied to prevent it. The evil was the want of notice of the lien of the mortgage, and the remedy was afforded by requiring it to be recorded in some public office, to which all might have access. While the books which contained the record could be reached, a source of notice was provided for the community. Where, as in the County of Colleton, they were destroyed, it was deprived of the notice they were intended to supply. The Statute ceased to secure the very object of its *154enactment. The mortgagor was left without opportunity of detection or defeat, if he had been dishonestly disposed to sell, or encumber anew, the land he had already mortgaged, and the public were in the attitude of unprotected victims. The evil was not confined alone to the County in which this case originated, but the destruction by the war of so many recording offices throughout the State induced the Legislature to provide a security against double mortgages and deceitful conveyances, and this it did by the Acts of 1866. It was but a re-enactment of the provisions of the Act of 1843, extending them where the instrument was preserved, but the record of it destroyed, by requiring a re-recording between the 20th September, 1866, and the 1st day of December, 1867. In point of fact, the Legislature virtually said, the constructive notice by the Act of 1843 shall not avail, unless the instrument is re-recorded within a specified time. Should the appellants complain, when, by their omission to avail themselves of the benefit of the opportunity thus extended, they have placed Sauls in the position of a purchaser for valuable consideration without notice, when their compliance with the Acts would have not only protected them, but saved the innocent and unwary from a loss, which followed from their own omission to re-record their mortgage? It will be remembered that Sauls did not purchase until the 4th of August, 1868. Actual notice on his part was not proved, and the.appellants failed to afford him the constructive notice which the law gave them the opportunity of imparting. Mr. Justice Story, in his Equity Jurisprudence, Section 403, says: “In America it is uniformly held that the registration of a conveyance operates as constructive notice to all subsequent purchasers of any estate, legal or equitable, in the same property. The reason upon which this doctrine is founded is the obvious policy of the registry Acts, the duty of the party purchasing under such circumstances to search for prior incumbrances, the means of which search are within his power, and the danger (so forcibly alluded to by Lord Hardwieke) of letting in parol proof of notice, or want of notice of the actual existence of the conveyance.” In what possible way can Sauls be said to hold the attitude of a purchaser with notice? and if he does not, he is entitled to the benefit of his purchase.
The motion is dismissed. It is necessary, however, as the time fixed for the sale of the other moiety of the mortgaged premises, which, it is admitted, is bound by the mortgage, being the share of *155the said C. P. W. King, has passed, to remand the case to the Circuit Court, that its further order may be had for such sale. It is so accordingly ordered.
The following is the opinion of